Case 2:20-cv-10848-JFW-SK Document 28 Filed 02/26/21 Page 1 of 1 Page ID #:107


  1
  2
  3
  4                                                      CLOSED
  5
  6
  7                         UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
 10    CARMEN JOHN PERRI, an individual, Case No.: 2:20-cv-10848-JFW-SKx

 11    Plaintiff,
 12                                                    ORDER DISMISSAL WITH
       v.                                              PREJUDICE
 13
 14    RAYSACK HOLDING LLC, a
       California limited liability company;
 15    and DOES 1-10, inclusive,
 16
       Defendants.
 17
 18
 19          After consideration of the Joint Stipulation for Dismissal of the entire action

 20   with Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Raysack

 21   Holding LLC (“Defendant”), the Court hereby enters a dismissal with prejudice of

 22   Plaintiff’s Complaint in the above-entitled action, in its entirety. Each party shall

 23   bear his or its own costs and attorneys’ fees.

 24          IT IS SO ORDERED.

 25
      DATED: February 26, 2021
 26
                                                       HON. JOHN F. WALTER
 27                                                    United States District Judge
 28
